Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1. This is in response to the arguments filed on 07/14/2021.
2. Claims 1-16 and 26-34 are pending in the application.
3. Claims 1-16 and 26-34 have been rejected.
4. Claims 17-25 are cancelled. 
Response to Arguments
5.	Applicant's arguments with respect to claims 1-16 and 26-34 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.         Claims 26-34 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter. These are “system” claims without showing any tangible or hardware elements in the body of the claims. Therefore, it is evidentiary that these “system” claims do not comprises any tangible components or hardware elements. For example, “one processor” is just software module, not any hardware or tangible module. Hence, the “system” is reasonably interpreted by one of ordinary skill 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US pat. App. Pub. 20100174740) and in view of Hong et al hereafter Hong (US pat. App. Pub. 20150085659) and in further view of Benguigui (US pat. App. Pub. 20050267860) and in further view of Choi et al hereafter Choi (US pat. App. Pub. 20140059652).  
7.	As per claims 1, 26, Ge discloses  a method for offloading a data segment the method comprising: receiving a request from a user device to offload the data segment, the request including a request, and the probe request including a segment identification (paragraphs: 9-12; wherein it emphasizes that a user device request for offloading the data segment which includes segment identification) sending a response to the user device, the response comprising an approval or decline of an action to be executed by the user device, the action being one of an upload, or a request to retry 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Hong’s teachings of receiving a request from a user device to offload the data, the request including a probe request and response with the teachings of Ge, for the purpose of effectively protecting the uploading data segment from the unauthorized intruders.
Ge does not discloses sending a challenge to the user device to verify an authenticity of the data segment. However, in the same field of endeavor, Benguigui and Choi discloses a method for secure offloading of data by a user device to a server, the method comprising: receiving a request from the user device to offload a data segment to the server (See Benguigui, paragraphs: 15, 27, 28, and 33), and sending a challenge to the user device to verify an authenticity of the data segment ((See Benguigui, paragraphs: 29-30), and (See Choi, paragraphs: 9, 14, 30, and 90).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Benguigui and Choi’s teachings of sending a challenge to the user device to verify an authenticity of the data segment with the teachings of Ge, for the purpose of effectively confirming that the offloading data is not any malicious data coming from intruders.

9.	As per claim 3, Ge discloses the method, wherein the a segment identification formed using a recording time for the data segment, a reference time value for the data segment, and a length enumeration for the data segment (paragraphs: 12, 23, 59). 
10.	As per claim 4, Ge discloses the method, comprising requesting the user device to store the challenge and a user device proof, wherein the challenge and the user device proof is specific to the data segment (paragraphs: 20, 41, 93). 
11.	As per claim 5, Ge discloses the method, wherein the upload is declined if data corresponding to the data segment is known to be recoverable from the server (paragraphs: 14, 43, 90). 
12.	As per claim 6, Ge discloses the method, comprising determining whether the segment identification matches one of segment identifications associated with one of local copies of data segments recoverable from a server (paragraphs: 22, 49, 88). 
13.	As per claim 7, Ge discloses the method, wherein comprising determining that the action is an approval of the upload when the segment identification does not match any of segment identifications associated with one of local copies of data segments recoverable from the server (paragraphs: 21, 32, 81). 
14.	As per claim 8, Ge discloses the method, wherein comprising determining that the action is a decline of the upload when the segment identification matches at least one of segment identifications associated with one of local copies of data segments recoverable from the server (paragraphs: 11, 25. 79). 

16.	As per claim 10, Ge discloses the method, wherein the challenge is generated for the user device based on an identification of the user device (paragraphs: 13, 51). 
17.	As per claim 11, Ge discloses the method, wherein comprising authenticating the user device before receiving the request from the user device (paragraphs: 16, 79). 
18.	As per claim 12, Ge discloses the method, comprising receiving the data segment and the segment identification when the probe response to the user device indicates that the upload is approved (paragraphs: 23, 54). 
19.	As per claim 13, Ge discloses the method, wherein comprising receiving uploaded data, the uploaded data comprising information used to obtain a content key, wherein the content key is configured to partially decrypt the data segment (paragraphs: 12, 27, 85). 
20.	As per claim 14, Ge discloses the method, wherein comprising notifying the user device that the uploaded data is received, after receiving the uploaded data (paragraphs: 17, 60). 
21.	As per claim 15, Ge discloses the method, wherein the data segment is encrypted commutatively with at least the content key and a common key (paragraphs: 17, 59). 
22.	As per claim 16, Ge discloses the method, wherein the uploaded data comprises a local server copy of the data segment, the local server copy of the data segment stored at a storage device associated with the local server, the local server copy of the data segment being encrypted only by the common key (paragraphs: 19, 79, 93) . 

Citation of References
24. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Persels et al (US pat. app. Pub. 20010037464): enhanced data transfer protocol enables dissimilar computers to instantly interchange data and integrate applications over a transfer control protocol/internet protocol (TCP/IP) network. The system is based on a client-server architecture in which multiple clients exchange data through a data transfer server using the enhanced data transfer protocol. The server acts as a post office for transferring data and provides verification of the sender's identity, the receiver's identity, verification of data transfers, electronic mailbox facilities, an audit trail, and inquiry and reporting functions. The protocol implements a socket to socket data interchange protocol on a preassigned port. Communications require validation of a header and permit send and receive sessions, receive sessions, or and end to end session. Optionally, the system provides a dual key encryption system, including a header key and a data encryption key.  
Farina et al (US pat. App. Pub. 20120084544): elaborates that securely connecting a client computer having a secure boot device to a remote server over a communications network are disclosed. One method includes booting a client computer from a trusted set of processing modules stored in the secure boot device, verifying the contents of the trusted set of processing modules prior to execution of these processing modules, and .  
Conclusion

25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436